Citation Nr: 1442443	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder. 

2.  Whether new and material evidence has been received to reopen service connection for degenerative joint disease (claimed as traumatic arthritis).

3.  Service connection for muscular atrophy.

4.  Service connection for migraine headaches. 

5.  Service connection for irritable bowel syndrome.

6.  Service connection for a back disorder. 

7.  Entitlement to an increased disability rating in excess of 10 percent for right knee strain, status post arthroscopic surgery. 

8.  Entitlement to an increased disability rating in excess of 10 percent for left knee strain. 

9.  Entitlement to an increased disability rating in excess of 10 percent for right ankle strain with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
August 1986 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO on Chicago, Illinois, has jurisdiction of the current appeal.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is require in this case to ensure that the Veteran is provided with a Board hearing via videoconference, before a Veterans Law Judge, seated in Washington, DC (videoconference hearing) as requested on the February 2010 VA Form 9.  In June 2012, VA sent a letter to the Veteran notifying him that he was scheduled for a videoconference hearing at the Chicago RO in July 2012, but he did not appear for this hearing.  In a July 2014 letter, the Veteran's representative indicated that the Veteran moved to Omaha, Nebraska, and did not receive notice of the scheduled hearing; the Veteran's representative requested that the hearing be rescheduled.    

The Board finds that there is good cause for the Veteran's failure to appear for the July 2012 Board hearing; therefore, a videoconference hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) (2013); see also 38 C.F.R. § 20.700 (2013) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


